DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a0" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim. First, claim 18 depends upon claim 14 which makes no reference to “a0”. However, claim 16 recites an instance of “a0”. Then another instance of “a0” is disclosed within claim 18. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0364421 to Chang et al.
Chang discloses in the abstract and figures 2 and 11, an optical fiber connector, comprising: 
a ferrule (“ferrule”; paragraph 27), housing a plurality of terminations of optical fibers (abstract), and 
an inner housing (21) arranged around the ferrule and comprising a rear portion and a front portion configured to be inserted into an optical fiber adapter (9; figure 11), 
wherein the front portion (216) of the inner housing is releasably connected to the rear portion of the inner housing and comprises a frame, configured to surround an outer surface of the ferrule, and a key (34) extending from said frame along a longitudinal direction of the connector, said key being configured to mate with a corresponding keyway (212) provided in the optical fiber adapter, and 
wherein the front portion of the inner housing is releasably connected to the rear portion of the inner housing by means of a first coupling member associated to the front portion of the inner housing (key 34 extends all the way to the front of housing 21 and therefore would have a “front portion”) cooperating with a second coupling member (grooves 212) associated to the rear portion of the inner housing, in either one of: 
a first orientation in which the key extends along an upper wall of the inner housing, said first orientation corresponding to a first polarity of the connector with respect to the adapter (upper portion in figure 2), and 
a second orientation in which the key extends along a lower wall of the inner housing, said second orientation corresponding to a second polarity of the connector with respect to the adapter (bottom portion in figure 2).
As to claim 7, adapter (9) could be a “cap”. 
As to claims 8-9, internal portions of the adapter (9) have tabs (not labeled in figure 11) that are opposite and configured to removably engage the front portion of the inner housing.
As to claims 10-11, there are respective indentations (near 214; figure 11) which correspond to the tabs of the cap portion on a rear end that is “flanked”. 
As to claim 12, an outer housing (24) is disclosed.
Claims 13-18 are method claims that recite steps of using the above structure.
Examiner suggests amendment of the claims to clarify the “front” portion (30) as to encompass the frontal surface area of “rear portion 32” and has an upper key (36) and a bottom key (40) both utilized simultaneously. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of US 2021/0263235 to Kuffel et al.
Chang discloses the invention as claimed except for a “cantilevered” deformable material with ribs and alignment members such as a tab lock.  It is noted that the broad definition of cantilever is that a member is supported by one end. Further, unless a specific hardness is claimed, “deformable” is relative as most materials are deformable (even metallic ones). 
Kuffel discloses a “cantilevered” (extended end and supported by one end in figures 26-27). The housings contain multiple ribs, ridges and tabs to secure components that are designed to mate (figures 16-17).
	It would have been obvious to change the tabs, shapes, sizes or materials with the ones taught by Kuffel in Chang as a matter of design choice to secure components and since it has been held that the mere change in shapes or rearrangement of essential working parts involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0373254 (figures 2B-2C).
US 2021/0263238.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric K Wong whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2874



/Eric Wong/Primary Examiner, Art Unit 2874